Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Saralino on May 18th, 2022.
The application has been amended as follows: 

IN THE CLAIMS:

Claim 1: A power supply integrated vacuum pump comprising:
a pump housing in which a pump rotor is arranged;
a power supply housing fixed to an outer surface of the pump housing;
a connector configured to connect a pump-housing-side line and a power- supply-housing-side line; and
a spacer fixed to the outer surface of the pump housing and having a connector fixing surface to which the connector is fixed
wherein a thickness of the spacer from a pump-side fixing surface to the connector fixing surface is equal to or greater than a thickness defined by a distance between the outer surface of the pump housing to which the spacer is fixed, and an inner peripheral surface of a plate that constitutes part of the power supply housing, the plate facing the pump housing, the inner peripheral surface of the plate facing an internal space of the power supply housing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKSON GILLENWATERS whose telephone number is (469)295-9151. The examiner can normally be reached 9:00AM-5:00PM CT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACKSON N GILLENWATERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745